DISMISS; Opinion Filed June 16, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00849-CV

                               CHRISTI CHAPMAN, Appellant
                                          V.
                                 XEN THI TRAN, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-14119

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                    Opinion by Justice Evans
       Before the court is appellant’s unopposed motion for nonsuit. Appellant has informed the

Court that she no longer wishes to pursue the appeal. In accordance with appellant’s request, we

grant appellant’s motion and dismiss the appeal and the underlying case with prejudice to refiling

it. See TEX. R. APP. P. 42.1(a)(1).



                                                      / David Evans/
                                                      DAVID EVANS
                                                      JUSTICE


140849F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTI CHAPMAN, Appellant                            On Appeal from the 160th Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00849-CV         V.                         Trial Court Cause No. DC-13-14119.
                                                      Opinion delivered by Justice Evans.
XEN THI TRAN, Appellee                                Justices Fillmore and Myers participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED and the
underlying case with prejudice to refiling it.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 16th day of June, 2015.




                                                –2–